DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Examiner acknowledges receipt of applicant’s Amendment to the Claims (filed 8/2/2021).

Election/Restrictions
Applicant’s election without traverse of Species A – Figs. 1-7B in the reply filed on 6/8/2021 is acknowledged.
Claims 18 and 19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/8/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 15-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 15, the new limitation “a lever member operably coupled with the airbag module such that deployment of the airbag cushion forces the lever member against the openable structure to non-deformably pivot and facilitate opening of the openable structure during deployment” is not adequately supported by the specification as originally filed pertaining at least to the elected species of Figs. 1-7B. Further, applicant discloses in paragraph [0039] of the Specification: “As also shown in FIG. 5, in some embodiments, lever member 110 may also be configured to turn about its elongated axis, as indicated by the arrow in FIG. 5, to allow cushion 104 to deploy without lever member 110 getting in the way during deployment”. Therefore, it is the examiner’s position that the new limitation in claim 15 contradicts the elected Species of Figs. 1-7B and is further considered to be new matter.
Claims 16, 17, and 20 are also rejected for the same reasons above due to their dependency from claim 15. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the limitation “wherein the lever member further comprises a prong extending from the first end of the lever member” is inconsistent with claim 1 as amended and with the invention. Therefore, claim 3 is rendered indefinite. Should the limitation “the first end” be --the second end--?
In claim 6, the limitation “wherein the lever member further comprises a second prong extending from the first end of the lever member …” is inconsistent with claim 1 as amended and with the invention. Therefore, claim 6 is rendered indefinite. Should the limitation “the first end” be --the second end--?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Patent Application Publication 2015/0217715 A1), cited by applicant.
Regarding claim 8, Kim (Figs. 1-10; paragraphs [0001]-[0085]) discloses an airbag cushion assembly 1, comprising: 
an elongated airbag cushion 2 extending along an elongated axis and configured to deploy in an uneven manner in a deployment direction at least substantially perpendicular to the elongated axis such that one or more portions of the elongated airbag cushion 2 extend in the deployment direction before one or more other portions of the elongated airbag cushion during inflation; and 
an elongated lever member 50 coupled to the elongated airbag cushion 2 (via A-pillar 11, Fig. 4), the elongated lever member comprising a first end and a second end opposite the first end, wherein the elongated lever member 50 is positioned and configured to receive a force from the elongated airbag cushion 2 during inflation at the first end before the second end so as to pivot the elongated lever member 50 (71, 72, 76 configured to pivot against 11 of vehicle during deployment of airbag cushion 2) and apply a prying force to an adjacent structure 30 during inflation (at least Figs. 7A-8C; paragraphs [0052]-[0059]).
Regarding claims 9-14, Kim (Figs. 1-10; paragraphs [0001]-[0085]) discloses the airbag cushion assembly 1, 
(claim 9) wherein the elongated airbag cushion 2 comprises a curtain airbag cushion (Figs. 1A & 1B);
(claim 10) wherein the elongated lever member 50 further comprises a curved surface 72b configured to nestably seat on a curved surface of the elongated airbag cushion 2 prior to deployment (at least Fig. 4);
(claim 11) wherein the elongated lever member 50 further comprises a prong 76 extending from the second end (at least Figs. 4 & 5);
(claim 12) wherein the prong 76 extends from the elongated lever member 50 in a direction at least substantially perpendicular to an axis of the elongated lever member extending between the first and second ends (at least Figs. 4 & 5);
(claim 13) wherein the elongated lever member 50 further comprises a second prong 76 extending from the second end in a direction opposite from the prong 76 (at least Figs 5);
(claim 14) further comprising a second elongated lever member 50 coupled to the elongated airbag cushion 2 (via A-pillar 11, Fig. 4), wherein the second elongated lever member comprises a first end and a second end opposite the first end, wherein the second elongated lever member is positioned and configured to receive a force from the elongated airbag cushion during inflation at the first end before the second end so as to pivot the second elongated lever member (71, 72, 76 configured to pivot against portion 11 of vehicle during deployment of airbag cushion 2) and apply a prying force to a second adjacent structure 30 of a vehicle V during inflation.
Regarding claim 15, Kim (Figs. 1-10; paragraphs [0001]-[0085]) discloses a vehicle V comprising an airbag module 1, the vehicle V comprising: 
a deployment chamber comprising an openable structure 30 (at least Fig. 4); 

a lever member 50 operably coupled with the airbag module 1 (via A-pillar 11, Fig. 4) such that deployment of the airbag cushion 2 forces the lever member 50 against the openable structure 30 to non-deformably pivot and facilitate opening of the openable structure 30 during deployment (at least Figs. 7A-8C; paragraphs [0052]-[0059]), as much as applicant’s invention.
Regarding claims 16, 17, and 20, Kim (Figs. 1-10; paragraphs [0001]-[0085]) discloses the vehicle V, 
(claim 16) wherein the airbag module 1 comprises a curtain airbag module, and wherein the deployment chamber is positioned within a headliner 30 of the vehicle V;
(claim 17) wherein the lever member 50 is pivotably coupled with the vehicle V (via A-pillar 11, Fig. 4);
(claim 20) wherein the lever member 50 is part of the airbag module 1.

Response to Arguments
Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments pertaining to claim 8, examiner notes that paragraph [0048] of Kim discloses “… the cap 50 includes an attachment portion 51 attached to the A-pillar 11 (the body of the vehicle V), a holding portion 52 that holds the curtain airbag 2 in the folded state …, and a hinge portion 53 that connects one at the first end 52, 71, 72, 76 before the second end 51 so as to pivot the elongated lever member 50, 51, 52, 53 (52, 71, 72, 76 configured to pivot against 51, 11 during deployment of airbag cushion 2) and apply a prying force to an adjacent structure 30 during inflation (at least Figs. 7A-8C; paragraphs [0048], [0052]-[0059]). Also, see rejection above.

Allowable Subject Matter
Claims 1, 2, and 7 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675.  The examiner can normally be reached on Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3616



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3616                                                                                                                                                                                                        

/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614